Wells, J.
1. Evidence that the plaintiff and her ward rendered services to the defendant, while living at his house, was admissible upon the question, of the value, or the reasonable amount of compensation to be allowed for their board, if any; and also upon the question whether there was any understanding or implication of a promise that payment should be made for it. Boardman v. Silver, 100 Mass. 330.
2. The law implies a promise to pay for the reasonable value of benefits received, only when there is no evidence that they were conferred upon other grounds than that of contract. When the relations between the parties are such as to warrant the inference that the benefit was bestowed gratuitously, by way of hospitality, or by reason of any obligation, either legal or moral, it becomes a question of fact, to be submitted to the jury, to determine whether it was in reality gratuitous, or upon the basis of contract. So also when there is evidence of corresponding benefits or services rendered by the other party, in connection or at the same time with those for which the suit is brought; such evidence requires that the inference to be drawn shall be determined by the jury, as one of mere fact. In all such cases it would be improper to instruct the jury that the law implies a promise to pay for benefits so received.
The instruction asked for, in this case, was rightly refused; and the case was submitted to the jury, with such explanation of the denial as would allow them to infer a promise by the plaintiff to pay for the board and other articles charged^ if they thought that to be the reasonable interpretation of the facts proved. We do not think the jury could have misunderstood the instructions to mean that such an inference would not be warranted by the evidence in the case. Exceptions overruled.